—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered April 12, 1995, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2¥2 to 5 years, unanimously affirmed.
The adverse inference charge given by the court was an appropriate exercise of discretion and provided an adequate sanction rectifying any harm caused by the People’s failure to preserve the necklaces that were allegedly damaged when defendant forcibly pulled them off of the undercover officer’s neck (see, People v Kelly, 62 NY2d 516; People v Gibbs, 207 AD2d 288, affd 85 NY2d 899). In any event, any error by the court in refusing to impose a more drastic sanction would be harmless in view of the overwhelming evidence of a forcible taking. Concur — Lerner, P. J., Nardelli, Wallach, Williams and Saxe, JJ.